DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fifth office action on the merits in response to the above identified patent application filed on 08/24/2017. Applicant has amended claims 1 and 13. Claims 7-12 remain withdrawn. Claims 1-4 and 13-16 are being examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "constricting element" in claims 1-3, 7-9 (withdrawn), and 13-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: On paragraph [0016], lines 3-4, “Flow controller 240 includes a series of constricting elements, such as shims 440…” Therefore, “constricting element” shall be interpreted as “shim”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (U.S. 5,996,936).
Regarding claim 1, Mueller teaches the invention as claimed: (Figures 1 and 3-5) a propulsion system (12 – Figures 1 and 3) coupled to a vehicle (10 – Figure 1), the system (12) comprising:
a diffusing structure (the structure of 40, extending from 38b to 40b – Figures 3-5);
a conduit portion (44 – Figures 3-5) configured to introduce to the diffusing structure (40) through a first passage (46c – see also annotated Figure 4 on next page) a primary fluid (34b – Figures 1, 3, and 4) produced by the vehicle (12), wherein the diffusing structure (40) comprises a terminal end (40b – Figure 3) configured to provide egress from the system (12) for the introduced primary fluid (34b);

    PNG
    media_image1.png
    483
    620
    media_image1.png
    Greyscale

a first constricting element (48 – Figures 4 and 5) disposed adjacent a first wall (46b – Figures 3-5), the first passage (46c) being always defined by the first wall (46b – Figures 3-5) and the first constricting element (48); and
an actuating apparatus (linear actuator 50 – Figures 3 and 5) coupled to the first constricting element (48) and configured to urge the first constricting element (48) toward the first wall (46b), thereby reducing the cross-sectional area of the first passage (46c) – (Col. 4, ll. 43-48).
Regarding claim 4, Mueller teaches the invention as claimed and as discussed above for claim 1, and Mueller further teaches (Figure 4) a convex surface (46a) coupled to the diffusing structure (40, including 38b), wherein the conduit portion (44) is configured to introduce the primary fluid (34b) to the convex surface (46a) through the first passage (46c – see also annotated Figure 4 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (U.S. 5,996,936), in view of Vauchel (U.S. 2010/0192715 A1).
Regarding claim 2, Mueller teaches the invention as claimed and as discussed above for claim 1, and Mueller further teaches (Figure 5) the actuating apparatus (50) comprises:
a first translating component (50a) configured to engage the first constricting element (48) and configured to move translationally; and
a first rotational component (50) coupled to the first translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion.
However, Mueller does not explicitly teach that his linear actuator comprises a first rotational component.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a first rotational component (103) for converting rotational motion into translational movement (p. [0071], ll. 1-7).

Regarding claim 3, Mueller, in view of Vauchel as discussed so far, teaches the invention as claimed and as discussed above for claim 2, and Mueller further teaches (Figures 3-5) the conduit portion (44) is further configured to introduce the primary fluid (34b – Figures 3 and 4) to the diffusing structure (40) through a second passage (see annotated Figure 5 on next page), the second passage being defined by a second wall (46b),
the system (12 – Figure 3) further comprises a second constricting element (48a) disposed adjacent the second wall (46b), whereby the actuating apparatus (50) is coupled to the second constricting element (48a – Col. 4, ll. 32-37: the valve 48 may be formed in two halves having separate end flanges) and configured to urge the second constricting element (48a) toward the second wall (46b), thereby reducing the cross-sectional area of the second passage, and
the actuating apparatus (50) further comprises:-8-FOSTER PEPPER PLLC
16579 1111 THIRD AVENUE, SUITE 3000CUSTOMER NUMBER SEATTLE, WASHINGTON 98101-3299PHONE (206) 447-4400 FAx (206) 447-9700a second translating component (output rods 50a) configured to engage the second constricting element (48a) and configured to move translationally;
a second rotational component coupled to the second translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion.

    PNG
    media_image2.png
    478
    745
    media_image2.png
    Greyscale

However, Mueller, in view of Vauchel as discussed so far, does not explicitly teach that his linear actuator comprises a second rotational component and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a second rotational component (104) for converting rotational motion into translational movement (p. [0071], ll. 1-7) and a lever element (109) coupled to the first (103) and second rotational components (104) and configured to rotate the first (103) and second (104) rotational components in unison.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller, in view of Vauchel as discussed so far, by including a second rotational component in the linear actuator and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison, because it was known that linear actuators comprise rotational components for converting rotational motion into translational movement and levers configured to rotate first and second rotational components in unison, as taught by Vauchel (p. [0071], ll. 1-7).
Regarding claim 13, Mueller teaches the invention as claimed: (Figures 1 and 3-5) a vehicle (10 – Figure 1) comprising:
a primary-fluid source (Col. 3, ll. 1-2, “inlet air”);
a diffusing structure (the structure of 40, extending from 38b to 40b – Figures 3-5);
a conduit portion (44 – Figures 3-5) configured to introduce to the diffusing structure (40) through a first passage (46c – see also annotated Figure 4 on page 6) a primary fluid (34b – Figures 1, 3, and 4) produced by the source, wherein the diffusing structure (40) comprises a terminal end (40b – Figure 3) configured to provide egress from the system (12) for the introduced primary fluid (34b);
a first constricting element (48 – Figures 4 and 5) disposed adjacent a first wall (46b – Figures 3-5), the first passage (46c) being defined by the first wall (46b) and the first constricting element (48); and
an actuating apparatus (linear actuator 50 – Figures 3 and 5) coupled to the first constricting element (48) and configured to urge the first constricting element (48) toward the first wall (46b), thereby reducing the cross-sectional area of the first passage (46c) – (Col. 4, ll. 43-48), the actuating apparatus (50) being configured to move perpendicularly relative to movement of the first constricting element (48) – (It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion, thereby showing that linear actuator 50 moves perpendicular to constricting element 48 due to the tangential velocity resulting from the rotation of linear actuator 50).
However, Mueller does not explicitly teach that his linear actuator produces a movement perpendicular to the movement of the first constricting element.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a first rotational component (103) for converting rotational motion into translational movement (p. [0071], ll. 1-7), thereby showing that the linear actuator (100) produces a movement perpendicular (due to the tangential velocity of resulting from its rotation) to the movement of the external (102) and internal (104) bodies.

Furthermore, it is noted that the limitation “the actuating apparatus being configured to move perpendicularly relative to movement of the first constricting element” is a design choice. Changing the direction of the movement of actuating apparatus 50 would not modify the operation of valve 48, since the sole purpose of actuating apparatus 50 is to open or close valve 48, regardless of whether or not actuating apparatus 50 is configured to move perpendicularly relative to movement of valve 48.
Regarding claim 14, Mueller, in view of Vauchel, teaches the invention as claimed and as discussed above for claim 13, and Mueller further teaches (Figure 5) the actuating apparatus (50) comprises:
a first translating component (50a) configured to engage the first constricting element (48) and configured to move translationally; and
a first rotational component (50) coupled to the first translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion, as discussed by Vauchel in the rejection of claim 13.
Regarding claim 15, Mueller, in view of Vauchel as discussed so far, teaches the invention as claimed and as discussed above for claim 14, and Mueller further teaches (Figures 3-5) the conduit portion (44) is further configured to introduce the primary fluid (34b – Figures 3 and 4) to the diffusing structure (40) through a second passage (see annotated Figure 5 on page 9), the second passage being defined by a second wall (46b),

the actuating apparatus (50) further comprises:-8-FOSTER PEPPER PLLC
16579 1111 THIRD AVENUE, SUITE 3000CUSTOMER NUMBER SEATTLE, WASHINGTON 98101-3299PHONE (206) 447-4400 FAx (206) 447-9700a second translating component (output rods 50a) configured to engage the second constricting element (48a) and configured to move translationally;
a second rotational component coupled to the second translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion.
However, Mueller, in view of Vauchel as discussed so far, does not explicitly teach that his linear actuator comprises a second rotational component and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a second rotational component (104) for converting rotational motion into translational movement (p. [0071], ll. 1-7) and a lever element (109) coupled to the first (103) and second rotational components (104) and configured to rotate the first (103) and second (104) rotational components in unison.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller, in view of Vauchel as discussed so far, by including a second rotational component in the linear actuator and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison, because it was known that linear actuators comprise rotational components for converting rotational 
Regarding claim 16, Mueller, in view of Vauchel, teaches the invention as claimed and as discussed above for claim 13, and Mueller further teaches (Figure 4) a convex surface (46a) coupled to the diffusing structure (40, including 38b), wherein the conduit portion (44) is configured to introduce the primary fluid (34b) to the convex surface (46a) through the first passage (46c – see annotated Figure 4 on page 6).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 2 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,641,204 B2. This is a statutory double patenting rejection.

Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the prior art fails to teach or suggest the limitation “the first passage being always defined by the first wall and the first constricting element”, as shown in annotated Fig. 4 on page 6 of this office action, the first passage (i.e., the inlet) is always defined by valve 48 and wall 46b. The size of the first passage or inlet is variable based on the location of valve 48. If valve 48 is all the way to the right, the first passage is closed (i.e., its size is zero). Regardless of whether the first passage is open or closed, it is always defined by the valve and the wall.
Note that upon further inspection of US Patent No. 10,641,204 B2, it was found that claim 1 of this patent recites the same subject matter as claim 2 of the instant application. While the patented claim 1 recites “the first passage being defined by a first wall” (whereas the instant application’s claim 1 recites “ the first passage being always defined by the first wall and the first constricting element”), patented claim 1 also includes limitations of the first constricting element, and a reader would infer that the first passage in patented claim 1 is also defined by the first constricting element due to the limitation “an actuating apparatus coupled to the first constricting element and configured to urge the first constricting element toward the first wall, thereby reducing the cross-sectional area of the first passage”. Therefore, the subject matter is the same in both cases, and claims 1 and 2 of the instant application are rejected under statutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741